DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed March 9, 2022 has been entered. Claims 1, 3, 7-8, 11-12, 14, and 17 have been amended, and claim 6 has been cancelled. Claims 1-5 and 7-20 remain pending in this application. The amendments to the claims have overcome the objections and the rejections under 35 U.S.C. § 112(b) previously submitted in the Non-Final Office action mailed October 15, 2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “implanting device” in claims 1 and 12. This limitation is being interpreted as the components disclosed for driving sensor insertion (such as the disclosed implanting module 30) including internal housing components, a needle, an elastic spring element, and equivalent structures (“the components in the implanting module form a driving group to drive the needle implanting piece 36 causing the implanting module 30 to release a force to implant the sensor 72 underneath the skin of a living body,” paragraph 86; “the implanting device is functioned by means of elastic needle implantation,” paragraph 110).
“needle extracting device” in claims 1 and 12. This limitation is being interpreted as a retraction spring or equivalent elastic component for retracting the needle (“the second elastic element 37 spring-loaded between the needle implanting seat 33 and the needle 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-2, 4-5, 7-13, 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Garai (US 2020/0337642 - previously cited) in view of US 2019/0092536, hereinafter Freedman.
Regarding claim 1, Garai teaches an implantation device (physiological characteristic sensor system 109, Figs. 10-12D) for prompt subcutaneous implantation of a sensor to measure a physiological signal of an analyte in a biofluid of a living body (paragraph 106, Figs. 14-19), comprising: 
a housing having a bottom opening (outer housing 118); 
an implantation module including an implanting device (cradle 122, deployment spring 126, needle 256, see claim interpretation above) and a needle extracting device (retraction spring 130, see claim interpretation above);
a detachable module (physiological characteristic sensor assembly 10, Figs. 1-2) including: 
the sensor (sensor 38) detachably engaged with the implantation module (the sensor 38 and needle 256 are detachably coupled during insertion, paragraph 106; Figs. 16-18); and 
a base configured to mount the sensor thereon (sensor 38 is mounted to both the electrical subsystem 14 and the lower housing 16, Fig. 2; under the broadest reasonable interpretation of the claim language, the sensor can be mounted on the base prior to insertion); and 
a bottom cover (lid 114) detachably coupled to the bottom opening so that the housing and the bottom cover together form an accommodating space (Figs. 10, 12), 
wherein: the implantation module and the detachable module are accommodated in the accommodating space (Fig. 12); 
the bottom cover has an operating portion (graspable area 114a, Fig. 12D) configured to bear a force in a direction away from the housing (paragraph 161), and a supporting (any portion of the bottom cover opposite the graspable area 114a can be a supporting portion); 
a distance between the operating portion and the supporting portion and the force form an operating moment allowing a user to cause thereby a side detachment between the bottom cover and the housing (“a graspable area 114a, which enables a user to easily uncouple the coupling flange 270 from the retaining lip 186 to remove the lid 114 from the outer housing 118,” paragraph 161; the application of a force to the lid is merely intended use, and an operating moment will inherently be present when a force is applied to the graspable area 114a to remove the lid); and 
after the bottom cover is separated from the bottom opening by the user, the housing is operated to cause the implantation module to release an action force to cause the detachable module to be detached from the implantation module and subcutaneously implanting a portion of the sensor to measure the physiological signal (Figs. 14-19).  
Garai teaches all limitations of claim 1 except for an operating moment to uncouple the lid is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Garai indicates that a graspable area 114a “enables a user to easily uncouple” the lid from the housing (paragraph 161). Garai also does not explicitly teach dimensions of the sensor introducer 110; but Garai does teach that the dimensions of the electrical subsystem 14 of the physiological characteristic sensor assembly 10 range from 22-55 mm, and the opening of the introducer body is shown to be not significantly larger than the area of the sensor assembly (Figs. 11, 12, 14-18 demonstrate relative dimensions of the sensor assembly 10 and the introducer 110). 
Freedman teaches analogous art comprising a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the flip-top lid is 3-7 lbf 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified the coupling of the lid 114 and housing 118 such that the force required to uncouple the lid from the housing is within the range of 3-7 lbf, as taught by Freedman. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2 kgf could be applied to distance up to 312 mm, which is significantly larger than the sensor assembly dimensions taught by Garai, and still create an operating moment that is within the claimed range; 3.2 kgf * 312 mm = 998 kgf-mm). One would have been motivated to look at related art and design considerations within the art since Garai is silent on necessary torques or forces required to remove the lid. Freedman teaches that a range of 3-7 kgf is suitable for a sealed container lid, and it would have been obvious to try various operating moments to create a container that is easy for a user to open.
Regarding claim 2, Garai teaches the operating portion is a convex portion protruding from an outer wall surface of the bottom cover (Figs. 10-11, 12D).  
Regarding claim 4, Garai teaches the operating portion is a side wall of the bottom cover (graspable area 114a is integrally formed with the side wall of lid 114).  
Regarding claim 5, Garai teaches the bottom opening and the bottom cover have a first joint portion (retaining lip 186) and a second joint portion (coupling flange 270) respectively, the first joint portion is a convex ring disposed along an edge of the bottom opening, the second joint portion is an annular groove disposed along an edge of the bottom cover, and the convex ring is fitted into the annular groove (Figs. 12, 12D; paragraph 162).  
(3-7 lbf is equivalent to 1.4-3.2 kgf, Freedman paragraph 63).
Regarding claim 8, Garai does not explicitly teach dimensions of the sensor introducer 110; however, Garai does teach that the dimensions of the electrical subsystem 14 of the physiological characteristic sensor assembly 10 range from 22-55 mm, or more preferably 31-41 mm, in length (paragraph 125). The sensor introducer must be able to accommodate the physiological characteristic sensor assembly, and Garai indicates that the introducer body is not significantly larger than the area of the sensor assembly (Figs. 11, 12, 14-18 demonstrate relative dimensions of the sensor assembly 10 and the introducer 110).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garai such that the distance between the operating portion and supporting portion of the lid 114 is in the range of 15-100mm. One would be motivated to do so because Garai teaches that the sensor introducer 110 must be able to accommodate the physiological characteristic sensor assembly, which is at minimum 22mm in length if the housing and adhesive layers do not extend beyond the length of the electrical subsystem. Forming the introducer at dimensions larger than 22 mm or larger than 55 mm would be obvious to try, and such dimensions would overlap the claimed range. 
Regarding claim 9, Garai teaches the accommodating space is an air-tight space (“this interface between the lid 114 and the outer housing 118 seals the internal space of the sensor introducer 110 from the ambient environment,” paragraph 161; the internal space is sealed during shipping to maintain sterilization, paragraph 162).
Regarding claims 10 and 11, Garai teaches the bottom cover of the housing has a first matching portion, the housing has a second matching portion, and the first and the second matching portions are abutted against each other in configuration (the broadest reasonable interpretation of “matching portions” are parts of the housing and lid that couple to each other, so any two portions of the housing 118 and lid 114 that abut each other could be a first and second matching portion. For example, the straight sides of the housing 118 and lid 114 could be considered corresponding first and second matching portions that are spaced 90 degrees away from the operating portion).  
Regarding claims 12 and 15-16, Garai teaches a physiological signal monitoring system (physiological characteristic sensor system 109, Figs. 10-12D) for fast assembly and measuring a physiological signal of an analyte in a living body (paragraph 106, Figs. 14-19), comprising: 
an implantation device (sensor introducer 110) including: 41
a housing having a bottom opening (outer housing 118); 
an implantation module including an implanting device (cradle 122, deployment spring 126, and needle 256, see claim interpretation above) and a needle extracting device (retraction spring 130, see claim interpretation above); 
a detachable module (physiological characteristic sensor assembly 10, Figs. 1-2) including: a sensor (38) configured to be detachably partially implanted into the living body (Figs. 16-19); and a base disposing the sensor thereon after the sensor is partially implanted into the living body (sensor 38 is mounted to both the electrical subsystem 14 and the lower housing 16, Fig. 2; although Garai teaches an integral sensor and base, Garai anticipates the broadest reasonable interpretation of the instant claim because the sensor is disposed on the base after implantation); and 
a bottom cover (lid 114) detachably coupled to the bottom opening so that the housing and the bottom cover together form an accommodating space (Figs. 10, 12; “this interface between the lid 114 and the outer housing 118 seals the internal space of the sensor introducer 110 from the ambient environment,” paragraph 161)
a transmitter coupled with the base after the sensor is partially implanted into the living body for transmitting the physiological signal that is measured by the sensor (“the processor receives the sensor signals from the sensor 38 as input, and transmits these sensor signals, via the antenna 52, paragraph 116; Garai anticipates the broadest reasonable interpretation of the instant claim because the transmitter is coupled with the base at the time of implantation); 
wherein: the bottom cover has a convex operating portion (graspable area 114a, Fig. 12D) configured to bear a force, and a supporting portion is formed on an opposite end from the operating portion (any portion of the bottom cover opposite the graspable area 114a can be a supporting portion); 
a distance between the operating portion and the supporting portion and the force form an operating moment, after a side detachment between the bottom cover and the housing is initiated by the operating moment, the bottom cover is departed from the bottom opening (“a graspable area 114a, which enables a user to easily uncouple the coupling flange 270 from the retaining lip 186 to remove the lid 114 from the outer housing 118,” paragraph 161; an operating moment will inherently be present when a force is applied to the graspable area 114a to remove the lid; Fig. 12D shows coupling flange 270 and retaining lip 186 as first and second joint portions); and 
the housing is put under an operating condition to operate the implantation module to cause the detachable module to be detached from the implantation module and subcutaneously implanting a portion of the sensor to measure the physiological signal (Figs. 14-19).  

Freedman teaches analogous art comprising a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the flip-top lid is 3-7 lbf (13.3-31.1 N; 1.4-3.2 kgf), and such a design consideration reduces inadvertent opening of the container while also being easy for a user (paragraphs 52, 63). While Freedman teaches specific seal materials and structures, Freedman’s discussion of opening force design considerations of a flip-top container is applicable to devices which require a moisture tight container. 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified the coupling of the lid 114 and housing 118 such that the force required to uncouple the lid from the housing is within the range of 3-7 lbf, as taught by Freedman. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2 kgf could be applied to distance up to 312 mm, which is significantly larger than the sensor assembly dimensions taught by Garai, and still create an operating moment that is within the claimed range; 3.2 kgf * 312 mm = 998 kgf-mm). One would have been motivated to look at related art and design considerations within the art since Garai is silent on necessary torques or forces required to remove the lid. Freedman teaches that a range of 3-7 kgf is 
Regarding claim 13, Garai teaches that the operating portion is a convex portion protruding from an outer surface of the bottom cover (graspable area 114a, Figs. 12-12D), however Garai does not explicitly state that the length of the protruded convex portion is no less than 1 millimeter. Garai does indicate that the graspable area 114a extends for a length that is meant to facilitate removal by the user (“graspable area 114a, which enables a user to easily uncouple…the lid 114 from the outer housing 118,” paragraph 161).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Garai such that the length of the graspable area 114a is no less than 1 millimeter. One would be motivated to do so because Garai teaches that the graspable area 114a is meant to facilitate removal by a user, so it would be obvious to try various lengths that could be easily grasped by a user.
Regarding claims 17-20, Garai teaches a physiological signal monitoring system (physiological characteristic sensor system 109, Figs. 10-12D) for fast assembly and measuring a physiological signal of a living body having a skin surface (paragraph 106, Figs. 14-19), comprising: 
a housing having a bottom opening (outer housing 118); 
a mechanism module disposed in the housing (any components within the housing can be considered a mechanism module including cradle 122, deployment spring 126, needle 256, and/or retraction spring 130);
 a sensor module (10) detachably disposed in the mechanism module to be attached on the skin surface (Figs. 16-19); and 
a bottom cover (lid 114) detachably coupled with the bottom opening so that the housing and the bottom cover together form an air-tight accommodating space (Figs. 10, 12; “this interface between the lid 114 and the outer housing 118 seals the internal space of the sensor introducer 110 from the ambient environment,” paragraph 161),
wherein: the mechanism module and the sensor module are accommodated in the accommodating space (Fig. 12); 
the bottom cover has an convex operating portion (graspable area 114) configured to bear a force in a direction away from the housing, and a supporting portion is formed on an opposite end from the operating portion (any portion of the bottom cover opposite the graspable area 114a can be a supporting portion); 
a distance between the exertion portion and the supporting portion and the force form an operating moment (the application of a force to the lid is merely intended use, and an operating moment will inherently be present when a force is applied to the graspable area 114a to remove the lid); and 
after a side detachment between the bottom cover and the housing is initiated via the operating moment by the user, which causes the bottom cover to be removed from the bottom opening (“a graspable area 114a, which enables a user to easily uncouple the coupling flange 270 from the retaining lip 186 to remove the lid 114 from the outer housing 118,” paragraph 161), the housing is put under an operating condition to cause the sensor module to be attached on the skin surface for measuring the physiological signal (Figs. 14-19).   
Garai teaches all limitations of claim 17 except for an operating moment to uncouple the lid is in a range of 3-1000 kgf-mm (0.03-9.8 N-m). Garai indicates that a graspable area 114a “enables a user to easily uncouple” the lid from the housing (paragraph 161). Garai also does not explicitly teach dimensions of the sensor introducer 110; but Garai does teach that the dimensions of the electrical subsystem 14 of the physiological characteristic sensor assembly 10 range from 22-55 mm, and the 
Freedman teaches analogous art comprising a “moisture tight container” with a container body and a flip-top lid for moisture sensitive products such as diagnostic test strips or medications (Abstract, paragraphs 1-5). Freedman teaches that an ideal amount of opening force of the flip-top lid is 3-7 lbf (13.3-31.1 N; 1.4-3.2 kgf), and such a design consideration reduces inadvertent opening of the container while also being easy for a user (paragraphs 52, 63). While Freedman teaches specific seal materials and structures, Freedman’s discussion of opening force design considerations of a flip-top container is applicable to devices which require a moisture tight container. 
It would have been obvious to one of ordinary skill within the art before the effective filing date of the invention to have modified the coupling of the lid 114 and housing 118 such that the force required to uncouple the lid from the housing is within the range of 3-7 lbf, as taught by Freedman. The opening force taught by Freedman applied over possible widths of the sensor introducer lid would fall within the claimed range of operating moments (3.2 kgf could be applied to distance up to 312 mm, which is significantly larger than the sensor assembly dimensions taught by Garai, and still create an operating moment that is within the claimed range; 3.2 kgf * 312 mm = 998 kgf-mm). One would have been motivated to look at related art and design considerations within the art since Garai is silent on necessary torques or forces required to remove the lid. Freedman teaches that a range of 3-7 kgf is suitable for a sealed container lid, and it would have been obvious to try various operating moments to create a container that is easy for a user to open.

s 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Garai in view of Freedman, as applied to claims 1 and 12 above, and further in view of Donnay (US 2012/0303043 - previously cited). 
Garai teaches an insertion device with a bottom cover. While Garai shows that the bottom cover slightly tapers inwards from an upper lip (Figs. 10-12), Garai teaches that the convex graspable portion 114a on the side of the device is what enables a user to easily uncouple the lid from the housing of the insertion device (Fig. 12D, paragraph 161). Freedman also teaches a convex portion (thumb tab 121) on a lid to uncouple a lid from a container (Figs. 6-7). Garai and Freedman do not explicitly teach a concave operating portion that receives a force. Donnay teaches analogous insertion devices for analyte sensors (paragraph 5). Donnay teaches embodiments of an insertion device housing and bottom cover that include recessed portions 4806, 4912 or ridges 5220, 5420 to facilitate removal of the bottom cover (Figs. 48-49, 52, 54; paragraphs 178-179, 182, 184). Furthermore, Donnay teaches that the bottom cover can be secured with a snap-fit or press-fit instead of threaded portions (paragraphs 116, 141, and 177).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lid 114 of Garai and Freedman by substituting a concave portion such as a recess or ridges, as taught by Donnay, for the graspable lip 114 to facilitate removal of the bottom cover. One would have been motivated to do so because these different structures were all known within the art to facilitate removal of a lid from a housing, and one of ordinary skill would have been able to carry out such a substitution with predictable results. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding independent claims 12 and 17 and dependent claims 2-5, 7-11, 13-16, and 18-20, Applicant presents no further arguments, and the claims are rejected above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Antonio et al. (US 2017/0290533) teaches a similar sensor inserter with a removable lid 4506 (Fig. 46A).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791